                               UNITED STATES DISTRICT COURT
                                 DISTRICT OF CONNECTICUT

  S.B.,
            Plaintiff,                                                No. 3:17-cv-1485 (MPS)
            v.
  OXFORD HEALTH INSURANCE, INC.
            Defendant.

                                ORDER ON MOTION TO REMAND

          Plaintiff S.B., a minor at all times relevant to this action, brought this suit against Defendant

Oxford Health Insurance, Inc. (“Oxford”) under 29 U.S.C. §§ 1132(a), (e), (f) and (g) of the

Employee Retirement Income Security Act of 1974 (“ERISA”) for denial of health care benefits

due under a qualifying employee welfare benefit plan. (See generally ECF No. 18.) S.B. moves

to remand her claim to Oxford for further administrative review. (ECF No. 41.) Specifically, S.B.

argues that Oxford failed to conduct a full and fair review by failing to adequately communicate

to S.B. its August 6, 2015 decision denying her second-level appeal, by repeatedly failing to send

correspondence to S.B.’s counsel, and because the responses Oxford did send to S.B.’s counsel

were inadequate. (ECF No. 41 at 12.) In addition, S.B. argues that Oxford did not sufficiently

develop the administrative record because it failed to consider additional treatment records S.B.’s

counsel submitted in March 2016 (i.e., after the August 6, 2015 decision denying S.B.’s second-

level appeal). (ECF No. 41 at 8, 13–14.) Oxford argues in opposition that it considered all the

documentation S.B. submitted before issuing its August 6, 2015 decision, that no legal basis exists

for remanding the case to consider later-submitted records, and that S.B.’s alleged non-receipt of

the August 6, 2015 decision neither violated applicable regulations nor prejudiced S.B. (ECF No.

44 at 4–5.) S.B. submitted a reply brief along the same lines, which the Court has also reviewed.

(ECF No. 45.)

                                                     1
       The Court concludes that remanding the case would be premature, because the Court may

consider each of S.B.’s arguments in deciding the parties’ dispositive motions on the merits, and

no authority requires this Court to remand before considering on dispositive motions whether the

administrator’s decision was proper. As some of the cases cited by S.B. show, courts may consider

on summary judgment whether a claimant was given “full and fair review,” and may remand to

the administrator if not. See Buffonge v. Prudential Ins. Co. Of Am., 426 F.3d 20, 30–32 (1st Cir.

2005) (reversing grant of summary judgment and remanding to administrator because

administrator’s reliance on faulty evidence rendered the administrator’s decision arbitrary and

affected the integrity of the decision-making process); Hoffman v. Screen Actors Guild-Producers

Pension Plan, 571 F. App’x 588, 590 (9th Cir. 2014) (reversing denial of summary judgment and

remanding to administrator because the failure to obtain independent medical analysis constituted

a “denial of a full and fair review of [plaintiff’s] claim [which] prevented full development of the

administrative record”); see also Krauss v. Oxford Health Plans, Inc., 517 F.3d 614, 630 (2d Cir.

2008) (affirming grant of summary judgment where remanding claimant’s denial of “full and fair

review” based on “nondisclosure[s], misleading statements, and untimely responses” would be

futile). This Court also has discretion to consider on dispositive motions additional evidence

outside of the record upon a showing of good cause, including “if the plan’s failure to comply with

the claims-procedure regulation [29 C.F.R. § 2560.503-1] adversely affected the development of

the administrative record.” See Halo v. Yale Health Plan, Dir. of Benefits & Records Yale Univ.,

819 F.3d 42, 60 (2d Cir. 2016). In other words, both of S.B.’s arguments may be addressed at the

summary judgment stage.

       Further, the Court’s review of Second Circuit precedent indicates only that remand is one

available remedy if the court concludes on the merits that the administrator’s decision was flawed,



                                                 2
not that remand is preemptively required prior to considering the full record. See Miles v. Principal

Life Ins. Co., 720 F.3d 472, 490 (2d Cir. 2013) (“Our precedents make clear that even where we

conclude a plan administrator’s finding was arbitrary and capricious, we will typically not

substitute our own judgment, but rather will return the claim for reconsideration unless we

conclude that there is no possible evidence that could support a denial of benefits.” (internal

quotation marks and citation omitted)). The in-Circuit district court cases S.B. cites for this

proposition are not to the contrary. (ECF No. 45 at 4.) See Benjamin v. Oxford Health Ins., Inc.,

No. 3:16-CV-00408 (CSH), 2018 WL 3489588, at *8–9 (D. Conn. July 19, 2018) (concluding on

cross-motions for summary judgment that denial of benefits was arbitrary and capricious and

remanding to administrator for further consideration) (citing Miles, 720 F.3d at 490); Easter v.

Cayuga Med. Ctr. at Ithaca Prepaid Health Plan, 217 F. Supp. 3d 608, 633–34 (N.D.N.Y. 2016)

(denying cross-motions for summary judgment on improper denial of benefits claim for

insufficient information and remanding to claims administrator for further development of the

record).1

         Accordingly, S.B.’s motion to remand is DENIED without prejudice. (ECF No. 41.) The

Court will decide the parties’ cross-motions for summary judgment in due course.


                                              IT IS SO ORDERED.


                                                 /s/
                                              Michael P. Shea, U.S.D.J.

Dated:         Hartford, Connecticut
               February 8, 2019


         1
         The other, out-of-district cases S.B. cites that grant a motion to remand before dispositive
motions are not binding on this Court and the Court declines to follow them at this time. (ECF
No. 45 at 3–4.)

                                                 3
